UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4198


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT VERNON SCOTT,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:12-cr-00881-MBS-1)


Submitted: September 12, 2017                                 Decided: October 12, 2017


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cameron Jane Blazer, BLAZER LAW FIRM, Mount Pleasant, South Carolina, for
Appellant. Beth Drake, United States Attorney, Nick Bianchi, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Vernon Scott pled guilty pursuant to a plea agreement to possession of a

firearm and ammunition by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2), (e)(1) (2012). Based on his prior South Carolina state convictions for armed

robbery and distribution of crack cocaine, the district court sentenced Scott as an armed

career criminal to 180 months’ imprisonment. On appeal, Scott challenges his armed

career criminal designation, asserting that his prior armed robbery convictions do not

serve as predicates under the Armed Career Criminal Act (ACCA or “the act”), 18 U.S.C.

§ 924(e). For the reasons that follow, we affirm.

       Scott argues that his prior convictions for armed robbery are not proper ACCA

predicates because the convictions do not qualify as predicates under the act’s

enumerated offenses clause or force clause and that, after Johnson v. United States,

135 S. Ct. 2551 (2015) (holding residual clause of ACCA void for vagueness), the

convictions no longer qualify under the act’s residual clause. With respect to the force

clause, Scott takes the position that the offense of armed robbery does not contain an

element requiring the type of violent physical force needed to satisfy that clause.

       The ACCA mandates imposition of a minimum term of 15 years’ imprisonment

for a defendant who violates 18 U.S.C. § 922(g) and “has three previous convictions” for

a “violent felony or a serious drug offense, or both.” 18 U.S.C. § 924(e)(1). “We review

de novo whether a prior conviction qualifies as an ACCA violent felony.”              United

States v. Doctor, 842 F.3d 306, 308 (4th Cir. 2016), cert. denied, 137 S. Ct. 1831 (2017).

A violent felony includes “any crime punishable by imprisonment for a term exceeding

                                             2
one year that has as an element the use, attempted use, or threatened use of physical force

against the person of another.” Id. (internal quotation marks omitted). Physical force for

ACCA purposes “means violent force–that is, force capable of causing physical pain or

injury to another person.” Johnson v. United States, 559 U.S. 133, 140 (2010).

       In Doctor, this court held that a South Carolina conviction for strong arm robbery

qualifies as a predicate violent felony under the force clause of the ACCA. 842 F.3d at

312. This court concluded that “South Carolina has defined its common law robbery

offense, whether committed by means of violence or intimidation, to necessarily include

as an element the use, attempted use, or threatened use of physical force against the

person of another.” Id. (internal quotation marks omitted). South Carolina “[a]rmed

robbery includes all the elements of strong arm robbery.” State v. Muldrow, 559 S.E.2d
847, 850 (S.C. 2002) (citing State v. Keith, 325 S.E.2d 325 (S.C. 1985) (armed robbery is

commission of common law robbery while armed with a deadly weapon)). Doctor thus

forecloses Scott’s argument that his prior armed robbery convictions are not violent

felonies under the ACCA’s force clause. * Further, after review of the record and the

parties’ briefs, we reject as wholly without merit Scott’s efforts to distinguish Doctor or

reject its application in this case.

       Because Scott has three qualifying prior convictions that warrant his armed career

criminal designation, we affirm the criminal judgment. We dispense with oral argument


       *
        The parties do not dispute that if the lesser offense of strong arm robbery is a
proper ACCA predicate, then armed robbery likewise qualifies.


                                            3
because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            4